DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "41, 42" and "31, 32" have both been used to designate ‘desktop’ and ‘application’, in Figure 2. Essentially, Figure 2, which is similar to Figure 1, has items 41 and 42 mislabeled. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

The drawings are objected to because Figure 24 is missing. See Specification at [0040]. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the 

Specification
The disclosure is objected to because of the following informalities: Incorrect reference to "tablet 40", at [0084]. "26" refers to "processing system" and "server", at [0090]. Smart phone referenced as "80" (should be 60), at [0097]. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of the commercial interaction of scheduling service without significantly more. 
Claim 15 recites:
A method of scheduling a service comprising: 
a system in communication with at least one trained service provider and at least one customer wherein the system includes: 
a webserver having a scheduler module; 
a work queue management module; 
an order management module; 

a service provider module; 
a task quota module; 
an access control module; 
a communication module; 
a service provider mobile app; 
a geo-fence; and 
an administration module used to manage at least one trained service provider and at least one complex using the system.
The highlighted limitations are directed to the commercial activity of scheduling service. The limitations may also be group as managing interactions between people, or as a mental process of observation and judgement. 
This judicial exception is not integrated into a practical application because the remaining limitations are directed to implementing the abstract idea at best using generic computing structures (MPEP 2106.05(f)). The examiner notes that the majority of the claim limitations are directed to elements which are software components, and not directed to any method or process steps at all. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements may be merely software modules to implement the abstract idea by collecting information.
Claim 1 contains the same abstract idea as claim 15, recited as a system claim, however the system does not comprise any physical components, and therefore cannot integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea.
Dependent claims 2 – 14, and 16 further define the abstract idea, provide additional details directed to the specific data sources, or generally link the abstract idea to a field of use, but do not 
The claims are not patent eligible.

Claims 1 – 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the system does not contain any tangible forms and amounts to nothing more than software per se (MPEP 2106.03).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if the claim is directed to a product or a process, as there are no positively recited method steps or processes – the claim limitations are all system directed (MPEP 2173.05(p)). 

Claims 13 – 14  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 5, 8, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alonso (US 2006/0064305).

Regarding claim 1, Alonso teaches:
A system for at least one service provider, the system comprising: 
a webserver ([0054]) having a scheduler module (FIG. 5); 
a work queue management module (maintenance schedules [0084]); 
an order management module (order management [0082] – [0083]); 
a fulfillment manager (order management [0082] – [0083]); 
a service provider module (personnel management [0040]); 
a task quota module (maintenance task management [0040]); 
an access control module (access [0041]); 
a communication module (E-mail system [0044]); 
a service provider mobile app (PDA [0082] – [0083]); and
an administration module used to manage the at least one service provider using the system (administrative page, FIG. 3).
Regarding claim 2, Alonso teaches:
The system of claim 1 wherein the order management module includes data specific to at least one manager, at least one customer, at least one service to be provided, at least one service time slot and at least one date requested, at least one service provider, and at least one location required of the at least one service (clients [0037] – [0039], maintenance requests [0005], schedules [0057], locations [0059]).
Regarding claim 3, Alonso teaches:
The system of claim 2, wherein the order management module is configured to facilitate the communication of the at least one customer, the at least one client, the at least one service provider and the at least one manager, wherein the access control module provides an order entry, an order management, an access control and a service provider information ([0036] – [0046]).
Regarding claim 4, Alonso teaches:
The system of claim 1, wherein the at least one complex is an apartment or a condo (real property).
Regarding claim 5, Alonso teaches:
The system of claim 1, wherein the service provider module has an availability, at least one task provided, a training record, a skill level, a primary service area and a current location of the at least one service provider ([0066] – [0067]).
Regarding claim 8, Alonso teaches scheduling maintenance staff and access controls:
The system of claim 1, wherein the fulfillment manager includes data specific to at least one service provider, at least one service to be provided, at least one service slot and date scheduled, at least one time slot, an access control information and a location required of service ([0066] – [0067]).

Regarding claim 15, Alonso teaches the limitations of the method claim similarly to the rejections of the system claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Alonso (US 2006/0064305) as applied to claim 1 above, and further in view of Leventhal (US 2008/0162249).

Regarding claim 6, Alonso teaches scheduling maintenance staff, but fails to expressly disclose:
The system of claim 1, wherein the quota module has a listing of the at least one service provider that is available and eligible for at least one service slot in a given period.
However, Leventhal teaches managing service providers based on various criteria including availability and skill set ([0033]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the specific service provider qualification information as disclosed by Leventhal in the scheduling method of Alonso for the predictable advantage of improving provider and incident matching.
Regarding claim 7, Alonso teaches scheduling maintenance staff, but fails to expressly disclose:
The system of claim 1, wherein the scheduler module uses the service provider module and task quota module to select the at least one service provider.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the specific service provider assignment information as disclosed by Leventhal in the scheduling method of Alonso for the predictable advantage of improving provider and incident matching.

Claims 9 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Alonso (US 2006/0064305) as applied to claim 1 above, and further in view of Banczak (US 2018/0350223).

Regarding claim 9, Alonso teaches scheduling maintenance staff and capturing client incidents in combination with security and access tracking functions, but fails to expressly disclose:
The system of claim 1, wherein access control module allows the at least one client to define an at least one access time.
However, Banczak teaches controlling property maintenance for scheduling maintenance tasks using passcode controlled locking devices (FIG. 10, [0056] – [0060]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the access control aspects of Banczak in the maintenance scheduling process of Alonso for the predictable advantage of controlling building access remotely.
Regarding claim 10, Alonso teaches scheduling maintenance staff and access control functionality including tours, but fails to expressly disclose:
The system of claim 1, wherein the access control system allows access to the at least one service provider only during periods when the at least one service provider is scheduled to provide an at least one service.
However, Banczak teaches controlling property maintenance for scheduling maintenance tasks using passcode controlled locking devices (FIG. 10, [0056] – [0060]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the access control aspects of Banczak in the maintenance scheduling 
Regarding claim 11, Alonso teaches access control functionality, but fails to expressly disclose:
The system of claim 1, wherein the access control module is a pass code sent to a smart phone.
However, Banczak teaches controlling property maintenance for scheduling maintenance tasks using passcode controlled locking devices (FIG. 10, [0056] – [0060]) using a smart phone ([0031]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the access control aspects of Banczak in the maintenance scheduling process of Alonso for the predictable advantage of controlling building access remotely and only allowing access when scheduled.
Regarding claim 12, Alonso teaches scheduling maintenance staff and access control functionality, but fails to expressly disclose:
The system of claim 11, wherein the pass code is only useable by one service provider for the at least one service slot and date scheduled by one customer.
However, Banczak teaches controlling property maintenance for scheduling maintenance tasks using passcode controlled locking devices (FIG. 10, [0056] – [0060]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the access control aspects of Banczak in the maintenance scheduling process of Alonso for the predictable advantage of controlling building access remotely and only allowing access when scheduled.

Claims 13 and 14  are rejected under 35 U.S.C. 103 as being unpatentable over Alonso (US 2006/0064305) as applied to claim 1 above, and further in view of Phillips et al. (US 2018/0124564).

Regarding claim 13, Alonso teaches integrated electronic communication controls ([0036] – [0052]):

Alonso fails to expressly disclose geo fence capabilities of the service provider device.
However, Phillips teaches geofencing for task assignment and notification purposes, including the use of various specific wireless technologies (ABSTRACT, [0090], FIG. 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the geolocation tracking processes and geofencing for tasks of Phillips in the service provider device of Alonso for the predictable benefit of alerting the service provider of tasks when they are near the location the tasks are to be performed.
Regarding claim 14, Alonso teaches wireless communication, but fails to expressly disclose:
The system of claim 13, wherein the electronic communication device communications using protocol is selected from the group consisting of Wi/FI, Zigbee, Z-Wave, Bluetooth, XHTML Basic, Nokia's XHTML Mobile Profile, and WAP by the Open Mobile Alliance.
However, Phillips teaches geofencing for task assignment and notification purposes, including the use of various specific wireless technologies (ABSTRACT, [0090], FIG. 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the geolocation tracking processes and geofencing for tasks of Phillips in the service provider device of Alonso for the predictable benefit of alerting the service provider of tasks when they are near the location the tasks are to be performed using any available wireless technology.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Alonso (US 2006/0064305) as applied to claim 15 above, and further in view of Leventhal (US 2008/0162249).

Regarding claim 16, Alonso teaches scheduling maintenance staff, but fails to expressly disclose:
The method of claim 15, wherein the scheduler module includes an algorithm where at least one trained service provider is assigned a weighted value based on a skill level, a primary location and a work location for the at least one trained service provider.
However, Leventhal teaches managing service providers based on various criteria including availability, location, and skill set ([0033]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the specific service provider qualification information as disclosed by Leventhal in the scheduling method of Alonso for the predictable advantage of improving provider and incident matching.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543. The examiner can normally be reached M - F 9 - 5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY W ESKRIDGE/Primary Examiner, Art Unit 3624